SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-QSB/A Amedment No. 1 QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended February 29, 2008 Commission File No. 000-53101 GALLERY MANAGEMENT HOLDING CORP. (Exact Name of Small Business Issuer as specified in its charter) Colorado 26-0811822 (State or other jurisdiction (IRS Employer File Number) of incorporation) 9093 E. Nassau Ave. Denver, Colorado 80237 (Address of principal executive offices) (zip code) (303)868-9494 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ X ]No [ ] Registrant's revenues for its most recent fiscal quarter were $1,295. The aggregate market value of the voting stock held by nonaffiliates cannot be computed because the Company’s securities do not trade in any market. The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, February 29, 2008, was 22,210,200. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] - 1 - GALLERY MANAGEMENT HOLDING CORP. 10-QSB/A TABLE
